           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

RAVEN WOODS                                                  PLAINTIFF

v.                        No. 4:18-cv-639-DPM

SHIV HOSPITALITY, LLC and
FEROZ PATEL                                              DEFENDANTS

                              JUDGMENT
     The case is dismissed with prejudice.            The Court retains
jurisdiction until 1 June 2020 to enforce the parties' settlement.



                                  D.P. Marshall Jr.
                                  United States District Judge
